DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Groene et al, U.S. Patent No. 11,070,911 (hereinafter Groene) combined with Tzirkel-Hancock et al, U.S. Patent Application Publication No. 2019/0037363 (hereinafter Tzirkel-Hancock) in further view of Servadio et al, U.S. Patent Application Publication No. 2021/0061152 (hereinafter Servadio).
	Regarding claim 1, Groene discloses a vehicle (from Figure 1, see 100) comprising:	a driver’s seat (from Figure 2, see 360) having a headrest speaker (from Figure 4, see 351) in a headrest thereof, the headrest speaker configured to output a sound;
	a front passenger seat (from Figure 2, see 360);
	at least one rear passenger seat (from Figure 2, see 360);
	a microphone (from Figure 3, see 320) configured to detect a noise audio signal (from Figure 5, see 410); and
	a controller (from Figure 3, see 330) configured to generate (from Figure 5, see 425) a masking curve based on the noise audio 
	
	Still on the issue of claim 1, Groene does not clearly teach that the noise audio signal is a voice of a passenger seated on at least one rear passenger seat. All the same, Tzirkel-Hancock discloses that the noise audio signal is a voice of a passenger seated on at least one rear passenger seat (see paragraph 0002). Therefore, it would have been obvious to one of ordinary skill in the art to modify Groene wherein the noise audio signal is a voice of a passenger seated on at least one rear passenger seat as taught by Tzirkel-Hancock. This modification would have improved the system’s convenience by providing a system that can attenuate or isolate conversations in a vehicle as suggested by Tzirkel-Hancock. 

	Further regarding claim 1, the combination of base references does not teach that the microphone is provided at a rear side of the driver’s seat. All the same, Servadio discloses that the microphone is provided at a rear side of the seat (see paragraph 0077). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of references wherein the microphone is provided at a rear side of the seat as taught by Servadio. This modification would have improved the system’s flexibility by allowing the microphone to be disposed in different locations as suggested by Servadio. 

	Regarding claim 16, Groene discloses a control method of a vehicle (from Figure 1, see unit 100), which comprises: a driver’s seat (from Figure 2, see 360) having a headrest speaker (from Figure 4, see 351) in a headrest thereof, the headrest speaker configured to output a sound, a front passenger seat (from Figure 2, see 360), at least one rear passenger seat (from Figure 2, see 360), and a microphone (from Figure 3, see 320) configured to detect a noise audio signal, the method comprising:
	receiving the noise audio signal (from Figure 5, see 410) from the microphone;
	generating (from Figure 5, see 425) a masking curve based on the noise audio signal; and 
	outputting (from Figure 5, see 440) a masking sound corresponding to the masking curve by controlling the headrest speaker. 

	Still on the issue of claim 16, Groene does not clearly teach that the noise audio signal is a voice of a passenger seated on at least one rear passenger seat. All the same, Tzirkel-Hancock discloses that the noise audio signal is a voice of a passenger seated on at least one rear passenger seat (see paragraph 0002). Therefore, it would have been obvious to one of ordinary skill in the art to modify Groene wherein the noise audio signal is a voice of a passenger seated on at least one rear passenger seat as taught by Tzirkel-Hancock. This modification would have improved the system’s convenience by providing 

	Further regarding claim 16, the combination of base references does not teach that the microphone is provided at a rear side of the driver’s seat. All the same, Servadio discloses that the microphone is provided at a rear side of the seat (see paragraph 0077). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of references wherein the microphone is provided at a rear side of the seat as taught by Servadio. This modification would have improved the system’s flexibility by allowing the microphone to be disposed in different locations as suggested by Servadio. 
	
Allowable Subject Matter
3.	Claims 2-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion 
4.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
March 15, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652